Barnard, P. J.
There is but one cause of action stated in the complaint. Daland agreed with Good that the Tucker & Carter Cordage Company should pay one-eight of one cent per pound on all cord, rope, and twine offered for sale and used by this company during the time it had the use of the plaintiff’s patent-rights for machinery and manufacturing the same. The defendant Daland further agreed that the defendant company would make monthly statements of the quantity of fiber worked, sold, and delivered during the preceding month. The agreement was made by Daland with Good as trustee of the defending company. The complaint avers a default in each respect, although the defendant had worked up “many hundred thousand pounds” into cords, and sold and delivered the same. For the purpose of determining the sufficiency of the complaint, the other parts of the argument are immaterial. In legal effect, the defendant company agreed to pay Good, and Daland agreed that the defendant company would pay, and that he could sue the other defendants for the collection of what was due. The plaintiff seeks only to enforce this contract against those who made it. Even if the parties are not equally entitled or in the same legal right, they are proper parties. There is but one transaction,— *206both defendants have failed in duty under the agreement. There must be an accounting with the defendant company, and Daland is interested in that. There is therefore no misjoinder of causes of action, and none of parties. The judgment, therefore, ought to be affirmed, with costs. All concur.